Citation Nr: 1001463	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-02 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.

2.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to 
December 1971. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the Veteran's claim.  
38 C.F.R. § 3.159.

Under the duty to assist, a medical examination or medical 
opinion is considered necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent medical evidence of a currently diagnosed 
disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4);  See Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as 'necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.'). 

In this case, the Veteran was afforded a VA authorized 
examination during June 2005.  The examiner indicated that 
the Veteran had a current diagnosis of peripheral neuropathy 
which had existed since 1971 with symptoms of pain in the 
legs and arms.  The Veteran has alleged that he has suffered 
from numbness and weakness in his legs since service, 
specifically after returning from Vietnam.  However, the 
Board notes that a February 2005 VA treatment record 
indicates that the Veteran's peripheral neuropathy may have 
been caused by either exposure to Agent Orange or his long-
term alcohol abuse.  The Board notes that the Veteran has not 
been diagnosed with acute or sub-acute peripheral neuropathy 
as contemplated in 38 C.F.R. § 3.309(e).  Thus, the Veteran 
should be afforded an additional examination to determine if 
his bilateral lower extremity peripheral neuropathy is 
related to any incident of active service or to some other 
circumstance. 
 
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the disability on 
appeal.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  Appropriate efforts must be made 
to obtain all available VA treatment 
records.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran is to be notified of unsuccessful 
efforts in this regard, in order to allow 
him the opportunity to obtain and submit 
those records for VA review.
2.  Schedule the Veteran for an 
examination by a physician for the claimed 
condition of bilateral lower extremity 
peripheral neuropathy to determine the 
relationship between the claimed 
disabilities and active service.  The 
Veteran's claims file, to include a copy 
of this REMAND, should be made available 
to and reviewed by the examiner.  An 
examiner should provide an opinion as to 
whether the Veteran's documented 
peripheral neuropathy is more likely, less 
likely, or at least as likely as not (50 
percent probability) related to an 
incident of his active service or to some 
other circumstance such as his long-term 
chronic alcohol abuse.  All indicated 
tests should be performed and all findings 
should be reported in detail.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

3.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


